USDC IN/ND case 1:20-cv-00060-HAB-SLC document 4 filed 01/16/20 page 1 of 7
                                    02D01-2001-CT-000024                               Flied: 1/16/2020 9:30 AM
                                                                                                           Clerk
                                         Allen Superior Court 1                           Allon County, Indiana
                                                                                                             BB



    STATE OF INDIANA            )              IN THE ALLEN SUPERIOR COURT
                                )       ss:
   COUNTY OF ALLEN              )              CAUSE NO.

    CRISTY WAUGH                                   )

            Plaintiff,                             )
                                                   )
    V.                                             )
                                                   )
   ABF FREIGHT SYSTEM, INC. and                    )
   CHRISTOPHER TAYLOR,                             )

            Defendants.                            )

                                          C01\1PLAINT

            Plaintiff Cristy Waugh, by counsel, hereby asserts claims for relief against

   Defendants ABF Freight System, Inc. and Christopher Taylor. In support hereof,

    the Plaintiff states and alleges:

         1. At all times relevant herein, Cristy Waugh was domiciled in Noble County,

    Indiana.

         2. At all times relevant herein, Christopher Taylor was traveling in the State of

   Indiana.

         3. At all times relevant herein, ABF Freight System, Inc. was doing business in

   the State of Indiana.

         4. At all times relevant herein, Christopher Taylor was an employee of ABF

   Freight System, Inc. and working within the scope of said employment. As a result

   of an employee-employer relationship, ABF Freight System, Inc. is liable, under the

   theory of respondeat superior, for the negligent acts or omissions of Christopher

   Taylor.

                                                  1
USDC IN/ND case 1:20-cv-00060-HAB-SLC document 4 filed 01/16/20 page 2 of 7




         5. On September 20, 2019, at approximately 9:11 a.m., Cristy Waugh was

   operating a Chevrolet in the right, eastbound lane of Interstate 469 in Allen

   County, Indiana.

         6. At said date and time, Christopher Taylor was operating a Semi-Tractor and

   Trailer in the left, eastbound lane of Interstate 469 in Allen County, Indiana.

         7. At said date and time, Christopher Taylor negligently changed lanes on

   Interstate 469 and caused the Chevrolet being occupied by Cristy Waugh to collide

   with the guardrail.

         8. At all times relevant herein, ABF Freight System, Inc. was a motor carrier

   subject to the provisions of the Federal Motor Carrier Safety Regulations as

   incorporated by reference in Indiana Code §8-2.1-24-18.

         9. At all times relevant herein, the Semi-Tractor and Trailer being operated by

   Christopher Taylor was a commercial motor vehicle subject to the provisions of the

   Federal Motor Carrier Safety Regulations as incorporated by reference in Indiana

   Code §8-2.1-24-18.

         10. At all times relevant herein, as the driver and operator of the Semi-Tractor

   and Trailer, Christopher Taylor, was subject to the provisions of the Federal Motor

   Carrier Safety Regulations as incorporated by reference in Indiana Code §8-2.1-24·

   18.

         11. At all times relevant herein, Christopher Taylor owed various duties,

   including but not limited to:

         a. a duty to maintain proper control of the vehicle;


                                                2
USDC IN/ND case 1:20-cv-00060-HAB-SLC document 4 filed 01/16/20 page 3 of 7




      b. a duty to keep a proper lookout;

      c. a duty to exercise reasonable care in the operation of the vehicle;

      d. a duty to operate the vehicle at a reasonable speed;

      e. a duty to not change from one traffic lane to another unless the movement

           can be made with reasonable safety;

      f.   a duty to use a hand or turn signal indicating a lane change;

      g. a duty to yield the right-of-way; and

      h. a duty to comply with the Federal Motor Carrier Safety Regulations.

      12. On September 20, 2019, at approximately 9:11 a.m., Christopher Taylor

   negligently breached the duties that were owed. Christopher Taylor's breaches

   include, but are not limited to:

      a. failing to maintain proper control of the vehicle;

      b. failing to keep a proper lookout;

      c. failing to exercise reasonable care in the operation of the vehicle;

      d. failing to operate the vehicle at a reasonable speed;

      e. changing from one traffic lane to another when the movement could not be

           made with reasonable safety;

      f.   failing to use a hand or turn signal to indicate a lane change; and

      g. failing to yield the right-of-way; and

      h. failing to comply with the Federal Motor Carrier Safety Regulations.

      13. Some of Christopher Taylor's negligent acts or omissions were violations of

   statutes or ordinances, for which there was no excuse or justification, that were



                                              3
USDC IN/ND case 1:20-cv-00060-HAB-SLC document 4 filed 01/16/20 page 4 of 7




   designed to protect the class of persons, in which Cristy Waugh was included,

    against the risk of harm which occurred as a result of the violations.

       14. As a direct and proximate result of Christopher Taylor's negligence, Cristy

    Waugh:

       a. has sustained injuries, which might be permanent in nature and have

          affected the ability to function as a whole person;

       b. has sustained physical pain and mental suffering, and it is likely physical

          pain and mental suffering will be experienced in the future, as a result of the

          injuries;

       c. has incurred reasonable expenses for necessary medical care, treatment and

          services, and it is likely expenses for future medical care, treatment, and

          service will also be incurred;

       d. may have had personal property damaged or destroyed, lost the use of

          personal property, and incurred towing and storage expenses;

       e. may have lost earnings, profits or income;

       f. may have lost or suffered an impairment of earning capacity;

       g. may have sustained bodily disfigurement or deformity; and

       h. may have been otherwise damaged and injured.

          WHEREFORE, Plaintiff Cristy Waugh prays that the Court enters a

   judgment against Defendants Christopher Taylor and ABF Freight System, Inc.,

   and for Plaintiff Cristy Waugh, in an amount sufficient to reasonably compensate

   Plaintiff Cristy Waugh for the damages incurred and injuries sustained, for costs,


                                              4
USDC IN/ND case 1:20-cv-00060-HAB-SLC document 4 filed 01/16/20 page 5 of 7




   for a trial by jury on all issues in this cause, and all other just and proper relief in

   the premises.


                                            Respectfully submitted,

                                             CRAIG KELLEY & FAULTLESS LLC


                                            Isl SElillantha C. C1·aigStevens
                                            Samantha C. Craig Stevens, #32553·49


                                            Isl WhitnevL. Coker
                                            Whitney L. Coker, #32556·48


   Attorneys for Plaintiff

   CRAIG KELLEY & FAULTLESS LLC
   5845 Lawton Loop East Drive
   Indianapolis, IN 46216
   (317) 545-1760
   (317) 545· 1794 (facsimile)




                                               5
,,   USDC IN/ND case 1:20-cv-00060-HAB-SLC document 4 filed 01/16/20 page 6 of 7
                                          02O01-2001-CT�000024                               Filed: 1/16/2020 9:30 AM
                                                                                                                 Clerk
                                              Allen Superior Court 1                            Allan County, Indiana
                                                                                                                   BB



         STATE OF INDIANA            )                IN THE ALLEN SUPERIOR COURT
                                     )      ss:
         COUNTY OF ALLEN             )                CAUSE NO.

         CRISTY WAUGH                                    )
                                                         )
                Plaintiff,                               )
                                                         )
         V.                                              )
                                                         )
        ABF FREIGHT SYSTEM, INC. and                     )
        CHRISTOPHER TAYLOR,                              )
                                                         )
                Defendants.                              )

                                         JURY TRIAL DEMAND

                Plaintiff Cristy Waugh, by counsel, pursuant to Trial Rule 38 of the Indiana

         Rules of Procedure and the Constitution of the State of Indiana, hereby demands a

         trial by jury on all issues in this cause.

                                                      Respectfully submitted,

                                                      CRAIG KELLEY & FAULTLESS LLC


                                                      Isl Samantha C. C:l'aig Stevens
                                                      Samantha C. Craig Stevens, #32553·49


                                                      Isl WhitneyL. Coker
                                                      Whitney L. Coker, #32556·48

        Attorneys for Plaintiff.

        CRAIG KELLEY & FAULTLESS LLC
        5845 Lawton Loop East Drive
        Indianapolis, IN 46216
        (317) 545·1760
        (317) 545· 1794 (facsimile)



                                                        1
USDC IN/ND case 1:20-cv-00060-HAB-SLC document 4 filed 01/16/20 page 7 of 7




                              CERTIFICATE OF SERVICE
       I hereby certify that a true and accurate copy of the foregoing Jury Trial
   Demand has been electronically filed using the Indiana E-Filing System.

       I also certjfy that a true and accuxate copy of the foregoing Jury Trial
   Demand is being served upon the Defendant(s) with the Summons and Complaint.

                                         Isl Samantha C C1·aig Stevens
                                         Samantha C. Craig Stevens




                                           2
